DETAILED ACTION
This is a final Office action in response to the IDS filed 03/16/2022 and the amendment filed 04/29/2022.

Status of Claims
Claims 10-16 and 21-23 are pending;
Claims 1-9 and 17-20 have been cancelled; claims 10-16 are currently amended; claims 21-23 are new;
Clams 10-16 and 21-23 are rejected herein.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The applicant's arguments with respect to the prior art rejections have been fully considered but are moot in view of the new ground(s) of rejection set forth below in the current Office action.  Note that the new ground(s) of rejection is necessitated by the applicant's amendments to the claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted 03/16/2022 has been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11-13, 15, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the limitation "a washer body" is currently recited twice in the claims e.g., claim 10 (line 8) and claim 11 (line 2).  As such, it is clear as to whether the "washer body" in claim 11 is the same as or different from the "washer body" in claim 10.  Appropriate correction is required.
Regarding claim 15, the limitations "wherein the side edge of the suspension member comprises a side edge of the upper clevis and a side edge of the lower clevis" in lines 1-3 are indefinite.  As shown in Figure 12, the side edge (124) of the upper clevis (110) and the side edge (1216) of the lower clevis (116) are clearly two distinct side edges that do not appear to collectively form one side edge.  Therefore, it is not clear as to how "the side edge of the suspension member comprises a side edge of the upper clevis and a side edge of the lower clevis" as claimed.  As best understood, the limitation "the side edge of the suspension member" in claim 10 (lines 9 and 10) appears to refer to the side edge (124) of the upper clevis (110).  See specification, paragraph 0078, lines 10-12.  The applicant is advised to clarify the instant limitations in claim 15.  Appropriate correction is required.
Claims 12, 13, and 23 are rejected as being dependent from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-14, 16, 21, and 22, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 930,806) in view of Thomas    (US 2012/0318934 A1), Humphrey (US 924,467), and Summers (US 3,068,924).
Regarding claim 10, Smith discloses a system (see Figures 1, 5, and 6, see page 2, lines 50-60, the alternate embodiment of the lock tab washer 11 in Figure 5 is discussed herein, the alternate embodiment of the nut 5 in Figure 6 is discussed herein; also note that the lock tab washer 11 is adapted for any purposes wherein it is found applicable, see page 1, lines 9-16) comprising: a structure (1, 2, fig 1) comprising a side edge (1a, 2a, fig 1, see annotation, the combination of the side edges 1a, 2a of the structure 1, 2) and defining a hole (1b, fig 1, see annotation, the through hole of the structure 1, 2) through the structure; a threaded rod (3, fig 1) extending through the hole; a nut (5, fig 6) threaded on the threaded rod, the nut defining a circumferential side (5a, fig 6, see annotation, the outer circumferential side of the nut 5; as clearly shown in Figure 6, the nut 5 is a hexagonal nut, where the nut tab 12 engages one side of the nut 5, see page 2, lines 67-72), the circumferential side defining a first face (5b, fig 6, see annotation, see page 2, lines 67-72, the face of the nut 6 that the nut tab 12 engages) and a second face (5c, fig 6, see annotation, the face of the nut that is immediately next to the first face 5b in the clockwise direction); and a lock tab washer (11, fig 5) disposed on the threaded rod between the structure and the nut (see Figures 1 and 5), the lock tab washer comprising a washer body (11a, fig 5, see annotation, the center body of the washer 11), an edge tab (14a, fig 5, see annotation, the left edge tab 14), and a nut tab (12, fig 5), the edge tab bent to fold over the side edge of the structure (see Figures 1 and 6; note that the term "over" is commonly defined as "[u]pon the surface of" at https://www.thefreedictionary.com/over, last accessed 02/09/2022), the nut tab bent to fold over the first face of the circumferential side of the nut (see Figures 5 and 6, see page 2, lines 67-72; note that the term "over" is commonly defined as "[u]pon the surface of" at https://www.thefreedictionary.com/over, last accessed 02/09/2022).


[AltContent: textbox (2a – Side Edge)][AltContent: connector]
    PNG
    media_image1.png
    248
    423
    media_image1.png
    Greyscale

[AltContent: textbox (1a – Side Edge)]
[AltContent: connector][AltContent: connector]
[AltContent: textbox (1b – Hole)]

[AltContent: textbox (11c – Second Side)][AltContent: textbox (5a – Circumferential Side)]
[AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow]
    PNG
    media_image2.png
    234
    582
    media_image2.png
    Greyscale

[AltContent: textbox (11b – First Side)]
[AltContent: textbox (14a – First Edge Tab)][AltContent: connector][AltContent: connector][AltContent: connector][AltContent: arrow][AltContent: connector][AltContent: textbox (5b – First Face)][AltContent: connector]
[AltContent: connector][AltContent: connector]
[AltContent: textbox (14c – Gap)][AltContent: connector]
[AltContent: textbox (14b – Second Edge Tab)][AltContent: textbox (5c – Second Face)][AltContent: textbox (11a – Washer Body)]


Smith does not disclose the system, (1) wherein the system is a pipe hanger, wherein the structure is a suspension member of the pipe hanger and configured to engage the pipe; (2) wherein the lock tab washer comprises a wing extending from the nut tab, the wing bent to fold over the second face of the circumferential side of the nut; (3) wherein a curvilinear bend relief notch is recessed into the washer body adjacent to the nut tab to facilitate bending the nut tab relative to the washer body.
With respect to the missing limitations (1) above, Thomas teaches a pipe hanger (10, fig 3; see the annotated Figure 3 below) comprising: a suspension member (11, 12, fig 3) configured to engage the pipe (32, fig 3), the suspension member comprising a side edge (18a, 22a, fig 3, see annotation, the combination of the outer vertical side edge 18a of the left flattened end 18 and the outer vertical side edge 22a of the left upper arm 22 of the lowermost clevis 14) and defining a hole (20, fig 3, the left hole 20 formed in the left flattened end 18) through the suspension member; a threaded rod (24, fig 3) extending through the hole; a nut (25, fig 3) threaded on the threaded rod; and a lock washer (see paragraph 0029, lines 8-10, the lock washer of the alternate embodiment in place of the bushing 26) disposed on the threaded rod between the suspension member and the nut (see Figure 3, see paragraph 0029, lines 8-10).

    PNG
    media_image3.png
    792
    459
    media_image3.png
    Greyscale


[AltContent: connector][AltContent: textbox (22a – Side Edge)]
[AltContent: textbox (18a – Side Edge)][AltContent: connector]











Smith and Thomas are analogous art because they are at least from the similar problem solving area, i.e., fasteners.  Since Smith expressly states that the lock tab washer (Smith: 11, fig 5) "is adapted for any purposes wherein it is found applicable" (Smith: see page 1, lines 9-16), before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the system (Smith: see Figures 1, 5, and 6, see page 2, lines 50-60) as a pipe hanger (Thomas: 10, fig 3), such that the structure (Smith: 1, 2, fig 1) is formed as a suspension member (Thomas: 11, 12, fig 3) of the pipe hanger for a pipe (Thomas: 32, fig 3), wherein the suspension member is configured to engage the pipe (Thomas: see Figure 3), as taught by Thomas.  The motivation would have been to allow the lock tab washer to be practically used in pipe supports as one of its applications, thereby enhancing the utility of the lock tab washer and appealing to different consumers.
With respect to the missing limitations (2) above, Humphrey teaches a system (see Figure 5, see page 1, lines 88-98, the modified lock tab washer as shown in Figure 5 is discussed herein) comprising: a threaded rod (1, fig 5); a nut (7, fig 5, also see Figures 1-5, the nut 7 is clearly a hexagonal nut) threaded on the threaded rod, the nut defining a circumferential side (7a, fig 5, see annotation, the circumferential side of the nut 7), the circumferential side defining a first face (7b, fig 5, see annotation, the face of the nut 7 that the nut tab 5 engages) and a second face (7c, fig 5, see annotation, the face of the nut that is immediately next to the first face 7b in the clockwise direction); and a lock tab washer (3, fig 5, see annotation; while the modified lock tab washer as shown in Figure 5 is discussed herein, Figures 3 and 4 are used for reference numbers) disposed on the threaded rod, the lock tab washer comprising a washer body (4, fig 5), a nut tab (5, fig 5), and a plurality of wings (6, fig 3) extending from the nut tab, the nut tab bent to fold over the first face of the circumferential side of the nut (see Figures 3-5), a first wing (6a, fig 4, see annotation, the lower wing 6) of the plurality of wings bent to fold over the second face of the circumferential side of the nut (see Figures 3-5).

[AltContent: connector][AltContent: textbox (6b – Second Wing)][AltContent: connector][AltContent: textbox (5b – Second Nut Tab Side Edge)]
[AltContent: textbox (6b – Second Wing)][AltContent: connector]
    PNG
    media_image4.png
    561
    856
    media_image4.png
    Greyscale



[AltContent: connector][AltContent: connector][AltContent: textbox (6a – First Wing)][AltContent: connector]
[AltContent: arrow][AltContent: textbox (5a – First Nut Tab Side Edge)][AltContent: connector][AltContent: connector][AltContent: textbox (6a – First Wing)][AltContent: connector]
[AltContent: textbox (61 – Distal Edge)][AltContent: textbox (7b – First Face)][AltContent: connector]
[AltContent: textbox (6a – First Wing)]
[AltContent: textbox (7a – Circumferential Side)][AltContent: textbox (7c – Second Face)]


Humphrey is analogous art because it is at least from the similar problem solving area, i.e., fasteners.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the lock tab washer (Smith: 11, fig 5) with a plurality of wings (Humphrey: 6, fig 3) extending from the nut tab (Smith: 12, fig 5), such that a first wing (Humphrey: 6a, fig 4, see annotation) of the plurality of wings is bent to fold over the second face (Smith: 5c, fig 6, see annotation) of the circumferential side (Smith: 5a, fig 6, see annotation) of the nut (Smith: 5, fig 6; Humphrey: see Figures 3-5), as taught by Humphrey.  The motivation would have been to more effectively prevent rotation of the nut with respect to the lock tab washer for a more stable connection with an increased contact area.
With respect to the missing limitations (3) above, Summers teaches a tab retainer (10, fig 1) comprising: a body (24, fig 5) and a tab (28, fig 5, the lower left tab 28), wherein a pair of curvilinear bend relief notches (36a, 26b, fig 5, see annotation, the two lower bend relief notches 36) are each recessed into the body adjacent to the tab to facilitate bending the tab relative to the body (see Figures 5 and 6, each curvilinear bend relief notch 36a, 36b is capable of performing the above intended use).

    PNG
    media_image5.png
    241
    479
    media_image5.png
    Greyscale


[AltContent: textbox (36a – Curvilinear Bend Relief Notch)]
[AltContent: connector]
[AltContent: connector][AltContent: connector][AltContent: textbox (28 – Tab)]
[AltContent: textbox (36b – Curvilinear Bend Relief Notch)]


Summers is analogous art because it is at least from the same similar problem solving area, i.e., fasteners.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the lock tab washer (Smith: 11, fig 5) with a pair of curvilinear bend relief notches (Summers: 36a, 36b, fig 5, see annotation) each recessed into the washer body (Smith: 11a, fig 5, see annotation) adjacent to the nut tab (Smith: 12, fig 5) to facilitate bending the nut tab relative to the washer body (Summers: see Figures 5 and 6) as taught by Summers.  The motivation would have been to allow easier bending of the nut tab with curvilinear bend relief notches.  Therefore, it would have been obvious to combine Smith, Thomas, Humphrey, and Summers to obtain the invention as specified in claim 10.
Accordingly, Smith, as modified by Thomas, Humphrey, and Summers with respect to claim 10, teaches a pipe hanger (Thomas: 10, fig 3; see the annotated Figure 3 above) comprising: a suspension member (Thomas: 11, 12, fig 3) configured to engage a pipe (Thomas: 32, fig 3), the suspension member comprising a side edge (Smith: 1a, 2a, fig 1, see annotation, the combination of the side edges 1a, 2a of the structure 1, 2, as modified by, Thomas: 18a, 22a, fig 3, see annotation, the combination of the outer vertical side edge 18a of the left flattened end 18 and the outer vertical side edge 22a of the left upper arm 22 of the lowermost clevis 14) and defining a hole (Smith: 1b, fig 1, see annotation, the through hole of the structure 1, 2, as modified by, Thomas: 20, fig 3, the left hole 20 formed in the left flattened end 18) through the suspension member; a threaded rod (Smith: 3, fig 1, as modified by, Thomas: 24, fig 3) extending through the hole; a nut (Smith: 5, fig 6) threaded on the threaded rod, the nut defining a circumferential side (Smith: 5a, fig 6, see annotation, the outer circumferential side of the nut 5; as clearly shown in Figure 6, the nut 5 is a hexagonal nut, where the nut tab 12 engages one side of the nut 5, see page 2, lines 67-72), the circumferential side defining a first face (Smith: 5b, fig 6, see annotation, see page 2, lines 67-72, the face of the nut 6 that the nut tab 12 engages) and a second face (Smith: 5c, fig 6, see annotation, the face of the nut that is immediately next to the first face 5b in the clockwise direction); and a lock tab washer (Smith: 11, fig 5) disposed on the threaded rod between the suspension member and the nut (Smith: see Figures 1 and 5; Thomas: see Figure 3), the lock tab washer comprising a washer body (Smith: 11a, fig 5, see annotation, the center body of the washer 11), an edge tab (Smith: 14a, fig 5, see annotation, the left edge tab 14), a nut tab (Smith: 12, fig 5, as modified by, Humphrey: 5, fig 3), and a wing (Humphrey: 6a, fig 4, see annotation, the lower wing 6) extending from the nut tab, the edge tab bent to fold over the side edge of the suspension member (Smith: see Figures 1 and 6; note that the term "over" is commonly defined as "[u]pon the surface of" at https://www.thefreedictionary.com/over, last accessed 02/09/2022), the nut tab bent to fold over the first face of the circumferential side of the nut (Smith: see Figures 5 and 6, see page 2, lines 67-72; note that the term "over" is commonly defined as "[u]pon the surface of" at https://www.thefreedictionary.com/over, last accessed 02/09/2022; Humphrey: see Figures 3-5), the wing bent to fold over the second face of the circumferential side of the nut (Humphrey: see Figures 3-5); wherein a curvilinear bend relief notch (Summers: 36a, fig 5, see annotation, one of the lower bend relief notches 36) is recessed into the washer body adjacent to the nut tab to facilitate bending the nut tab relative to the washer body (Summers: see Figures 5 and 6; Smith: see Figures 5 and 6; the curvilinear bend relief notch 36a of Summers is capable of facilitating bending the nut tab 12 of Smith relative to the washer body 11a of Smith).
Regarding claim 11, wherein the lock tab washer further comprises a washer body (Smith: 11a, fig 5, see annotation, the center body of the washer 11), the washer body defining a washer hole (Smith: 6, fig 5) therethrough, the threaded rod extending through the washer hole (Smith: see Figures 1, 5, and 6).
Regarding claim 12, wherein the washer body defines a first side (Smith: 11b, fig 5, see annotation, the front side of the washer body 11a) and a second side (Smith: 11c, fig 5, see annotation, the rear side of the washer body 11a) opposite the first side, the edge tab extending from the first side of the washer body and the nut tab extending from the second side of the washer body (Smith: see Figure 5).
Regarding claim 13, wherein: the edge tab is a first edge tab (Smith: 14a, fig 5, see annotation, the left edge tab 14); the lock tab washer further comprises a second edge tab (Smith: 14b, fig 5, see annotation, the right edge tab 14) extending from the washer body; the second edge tab is parallel with the first edge tab (Smith: see Figure 5); and a gap (Smith: 14c, fig 5, see annotation, the middle gap between the first and second edge tabs 14a, 14b) is defined between the first edge tab and the second edge tab (Smith: see Figure 5).
Regarding claim 14, wherein the suspension member comprises an upper clevis (Thomas: 15, fig 3) and a lower clevis (Thomas: 14, fig 3, the lowermost clevis 14), the upper clevis joined to the lower clevis by the threaded rod and the nut (Thomas: see Figure 3; Smith: see Figures 1 and 6).
Regarding claim 16, wherein: the nut tab defines a first nut tab side edge (Humphrey: 5a, fig 3, see annotation, the lower side edge of the nut tab 5) and a second nut tab side edge (Humphrey: 5b, fig 3, see annotation, the upper side edge of the nut tab 5) opposite the first nut tab side edge; the wing is a first wing (Humphrey: 6a, fig 4, see annotation, the lower wing 6) extending from and bent relative to the first nut tab side edge (Humphrey: see Figures 3-5); and the lock tab washer further comprises a second wing (Humphrey: 6b, fig 4, see annotation, the upper wing 6) extending from the second nut tab side edge, the second wing bent to fold over a third face of the circumferential side of the nut (Humphrey: see Figures 1-5; Smith: see Figure 6).
Regarding claim 21, wherein a width of the lock tab washer at the curvilinear bend relief notch is greater than a width of the nut tab (Smith: see Figure 5; Summers: see Figures 5 and 6).
Regarding claim 22, Smith, as modified by Thomas, Humphrey, and Summers with respect to claim 10, teaches the pipe hanger, wherein the wing defines a distal edge (Humphrey: 61, fig 3, see annotation, the distal outer edge of the lower wing 6a) that is distal to the nut tab (Humphrey: see Figure 3).
Smith, as modified by Thomas, Humphrey, and Summers with respect to claim 10, does not teach the pipe hanger, wherein the distal edge of the wing is curved.
Before the effective filing date of the claimed invention, it would have been an obvious matter of design choice to one of ordinary skill in the art to form the distal edge (Humphrey: 61, fig 3, see annotation) of the wing (Humphrey: 6a, fig 3, see annotation) with a curved shape, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The motivation would have been to prevent the user from getting cut or injured by the straight edge of the wing when handling (e.g., bending) the wing.  Therefore, it would have been obvious to modify the combination of Smith, Thomas, Humphrey, and Summers to obtain the invention as specified in claim 22.


Claim 15, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Smith (US 930,806) in view of Thomas (US 2012/0318934 A1), Humphrey (US 924,467), Summers (US 3,068,924), and Williams et al.                 (US 10,184,598 B2), hereinafter Williams.
Regarding claim 15, Smith, as modified by Thomas, Humphrey, and Summers with respect to claim 10, teaches the pipe hanger, wherein the side edge of the suspension member comprises a side edge (Smith: 1a, fig 1, see annotation, the side edge 1a of the structure 1, 2, as modified by, Thomas: 18a, fig 3, see annotation, the outer vertical side edge of the left flattened end 18) of the upper clevis and a side edge (Smith: 2a, fig 1, see annotation, the side edge of the structure 1, 2, as modified by, Thomas: 22a, fig 3, see annotation, the outer vertical side edge of the left upper arm 22 of the lowermost clevis 14) of the lower clevis, and wherein the edge tab extends across the side edge of the upper clevis and adjacent to the side edge of the lower clevis (Smith: see Figure 1; Thomas: see Figure 3).
Smith, as modified by Thomas, Humphrey, and Summers with respect to claim 10, does not teach the pipe hanger, wherein the edge tab extends at least partially across the side edge of the lower clevis.
Williams teaches a system (10, 20, 22, 24, fig 2) comprising: a member (22, fig 2) comprising an upper element (28, fig 2, see annotation, the upper element of the second pipe end 26) and a lower element (30, fig 2, see annotation, the lower element of the second pipe end 26), the upper element defining a side edge (28a, fig 2, see annotation, the peripheral side edge of the upper element 28) and the lower element defining a side edge (30a, fig 2, see annotation, the peripheral side edge of the lower element 30); and a lock tab washer (10, fig 2) comprising an edge tab (16, fig 1), the edge tab extending across the side edge of the upper element and at least partially across the side edge of the lower element (see Figures 1 and 2).
[AltContent: arrow][AltContent: textbox (28 – Upper Element)]
    PNG
    media_image6.png
    573
    507
    media_image6.png
    Greyscale



[AltContent: arrow][AltContent: textbox (30 – Lower Element)]

[AltContent: connector][AltContent: connector][AltContent: textbox (28a – Side Edge)]
[AltContent: textbox (30a – Side Edge)][AltContent: textbox (Annotation of Selected Portion of Figure 2)]


Williams is analogous art because it is at least from the similar problem solving area, i.e., fasteners.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to reconfigure the edge tab (Smith: 14a, fig 5, see annotation) with an appropriate size to extend across the side edge (Smith: 1a, fig 1, see annotation, as modified by, Thomas: 18a, fig 3, see annotation) of the upper clevis and at least partially across the side edge (Smith: 2a, fig 1, see annotation, as modified by, Thomas: 22a, fig 3, see annotation) of the lower clevis (Williams: see Figures 1 and 2) as taught by Williams.  The motivation would have been to increase contact area of the edge tab with the suspension member to enhance resistance of the lock tab washer with respect to the suspension member.  Moreover, such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Therefore, it would have been obvious to combine Smith, Thomas, Humphrey, Summers, and Williams to obtain the invention as specified in claim 15.

Allowable Subject Matter
Claim 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guang H Guan whose telephone number is (571) 272-7828. The examiner can normally be reached weekdays (10:00 AM - 6:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571) 272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/G. H. G./Examiner, Art Unit 3631                                                                                                                                                                                                        

/JONATHAN LIU/Supervisory Patent Examiner, Art Unit 3631